 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8   Robert Raymond Navarro,                            No. CV-12-01899-PHX-GMS
 9                  Petitioner,                         ORDER
10   v.
11   Charles L. Ryan,
12                  Respondent.
13
14          Pending before the Court is Petitioner Robert Raymond Navarro’s Amended
15   Petition for a Writ of Habeas Corpus (Doc. 7) and the Report and Recommendation (R&R)
16   of Magistrate Judge James F. Metcalf (Doc. 120). Navarro timely filed objections to the
17   R&R (Doc. 123). See 28 U.S.C. § 636(b)(1). For the following reasons the R&R is adopted
18   (with modifications as outlined below) and Navarro’s Petition is dismissed.
19                                        BACKGROUND
20          Robert Raymond Navarro was convicted in Arizona state court of aggravated
21   assault, a class 3 dangerous felony. The conviction stemmed from a confrontation between
22   Navarro and a bouncer in a bar during which Navarro threatened the bouncer with a knife.
23   At the sentencing phase of the trial, the court conducted a hearing on Navarro’s prior
24   criminal convictions and found that two of them qualified as serious felony convictions—
25   so he was sentenced to life with the possibility of parole after 25 years under Arizona’s
26   three-strikes law. Navarro appealed his conviction, arguing that the trial court erred by not
27   instructing the jurors on the lesser included offense of disorderly conduct. The Arizona
28   Court of Appeals affirmed, holding that any error was invited because Navarro had
 1   requested that the instruction be withdrawn.
 2          Navarro then filed his first petition for post-conviction relief (“PCR”). The court
 3   concluded that his claims were meritless and dismissed his petition. Navarro then filed a
 4   second PCR petition. This time he included a claim of actual innocence supported by
 5   allegations concerning misidentification, mistaking jewelry for a knife, and potential
 6   impeachment of the victim based on his criminal history.           The PCR court rejected
 7   Navarro’s arguments.
 8          Navarro filed this federal habeas action shortly before his second state PCR petition.
 9   Navarro subsequently amended his petition to assert a single ineffective assistance of
10   counsel (“IAC”) claim based on four grounds. First, Navarro alleges that his trial counsel
11   failed to investigate and present evidence that the knife was nothing more than Navarro’s
12   jewelry.    Second, he alleges that trial counsel failed to emphasize possible
13   misidentification. Third, trial counsel allegedly failed to impeach the victim’s credibility
14   with his criminal history and an associated motive to give false testimony. Finally, Navarro
15   alleges that trial counsel failed to overrule Navarro’s own instructions and insist that the
16   court submit to the jury an instruction on the lesser included offense of disorderly conduct.
17          The Magistrate Judge’s first R&R recommended that Navarro’s petition be denied.
18   (Doc. 72). The Magistrate Judge found that Navarro’s claims were procedurally defaulted.
19   He further determined that although Navarro may be able to demonstrate cause to excuse
20   the procedural default under Martinez v. Ryan, 566 U.S. 1 (2012), any evidence from a
21   Martinez-cause hearing could not be used to determine the merits of Navarro’s underlying
22   IAC claim because of the limits placed on habeas proceedings by the Antiterrorism and
23   Effective Death Penalty Act (“AEDPA”). See 28 U.S.C. § 2254(e)(2). The Magistrate
24   Judge therefore concluded that the most efficient way to dispose of Navarro’s petition was
25   to analyze the petition’s merits on the limited record from the state court.
26          This Court declined the first R&R because under Ninth Circuit law, “if [a petitioner]
27   can show cause and prejudice to excuse a procedural default, AEDPA no longer applies
28   and a federal court may hear [the] new claim de novo.” (Doc. 93 (quoting Dickens v. Ryan,


                                                 -2-
 1   740 F.3d 1302, 1321 (9th Cir. 2014) (quotation marks omitted)). This Court therefore
 2   concluded that Navarro was “not absolutely precluded from developing evidence in a cause
 3   hearing that also may be used as grounds for relief if cause and prejudice are sufficiently
 4   established.” (Doc. 93 at 4). This Court remanded the petition to the Magistrate Judge
 5   with instructions to determine “whether additional specified discovery” would help
 6   Navarro establish his IAC claim. (Doc. 93 at 5).
 7            However, this Court also noted that “[i]t is possible that even applying the
 8   appropriate standard, the Magistrate Judge might still find that some or all of the claims in
 9   the petition are not colorable.” (Id.). Further, this Court instructed that
10                  should Magistrate Judge Metcalf determine that some or all of
                    the claims are colorable, he will need to determine, pursuant to
11                  Martinez, whether Petitioner Navarro can establish cause and
                    prejudice to excuse his default. In doing so, Magistrate Judge
12                  Metcalf will need to consider whether it is appropriate to allow
                    the supplementation of the factual record.
13
14   (Id.).
15            On remand, the Magistrate Judge granted a consolidated evidentiary hearing for all
16   four grounds of Navarro’s IAC claim. (Doc. 94). Respondents moved for reconsideration
17   of that decision, however, and the Magistrate Judge granted the motion. (Doc. 101). With
18   regards to Ground 1, the Magistrate Judge concluded that Navarro could supplement the
19   existing record through an evidentiary hearing. (Doc. 101 at 16, 22). However, to ensure
20   an appropriate scope for that hearing, the Magistrate Judge ordered Petitioner to request
21   affidavits from Petitioner’s trial counsel and investigator outlining the investigation they
22   had undertaken before trial regarding the jewelry issue and offering any explanation for
23   why the investigation may not have occurred and why any evidence obtained was not
24   presented at trial. (Id. at 21–22). Regarding Grounds 2–4, the Magistrate Judge concluded
25   that an evidentiary hearing was not warranted on Grounds 2–4. (Id. at 21, 27, 29).
26            Navarro objected to that conclusion regarding Grounds 3 and 4. (Doc. 106). This
27   Court overruled Navarro’s objections because Navarro did nothing to “indicate how and
28   on what topics an evidentiary hearing would be practically useful in developing evidence


                                                  -3-
 1   that would demonstrate that his prior lawyer failed to investigate the victim’s past
 2   misconduct and that such failure amounted to ineffective assistance.” (Doc. 113 at 5).
 3   “Navarro [also] fail[ed] to identify a single factual issue that he seeks to develop at the
 4   evidentiary hearing” with respect to Navarro’s IAC claim arising out of his trial counsel’s
 5   decision to respect his express wishes by foregoing the lesser included offense strategy.
 6   (Id.) Thus this Court affirmed the Magistrate Judge’s determination that no additional
 7   factual development was necessary on grounds 3 and 4.                After parties submitted
 8   declarations from trial counsel and further briefing regarding Ground 1, the Magistrate
 9   Judge determined that no further evidentiary development was warranted on that claim as
10   well. No parties objected to that ruling, and the time for filing an objection has expired.
11          The Magistrate Judge has now submitted a second R&R. (Doc. 120). It concludes
12   that in Grounds 2, 3, and 4 Petitioner failed to demonstrate IAC because the claim was
13   “insubstantial, i.e., it does not have any merit, or . . . is wholly without factual support, or
14   . . . the attorney in the initial-review collateral proceeding did not perform below
15   constitutional standards.”    Martinez v. Ryan, 566 U.S. 1, 15–16 (2012).            It further
16   concluded that Navarro’s IAC claim based on Ground 1 is substantial and that the
17   procedural default of the claim is excused under Martinez, but that ultimately Navarro can
18   show no prejudice and therefore that claim also fails.
19                                          DISCUSSION
20   I.     Legal Standards
21          This court “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). “[T]he district judge
23   must review the magistrate judge’s findings and recommendations de novo if objection is
24   made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
25   2003) (en banc) (emphasis in original). District courts are not required to conduct “any
26   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
27   U.S. 140, 149 (1985).
28   ///


                                                  -4-
 1          A.     Ineffective Assistance of Counsel
 2          Navarro bears the burden of showing that his trial counsel was ineffective. See
 3   Strickland v. Washington, 466 U.S. 668, 686–87 (1984). “Strickland’s standard . . . is
 4   highly demanding.” Kimmelman v. Morrison, 477 U.S. 365, 382 (1986). To succeed,
 5   Navarro must show (1) that his counsel’s representation fell below an objective standard
 6   of reasonableness and (2) that the failure prejudiced him. Strickland, 466 U.S. at 687.
 7   Navarro can establish prejudice by showing that there is a “reasonable probability” that the
 8   outcome of the proceedings would have been different but for counsel’s deficient
 9   performance. Id.
10          Court’s review of the professional judgment of trial counsel is limited by the
11   presumption that the decisions of counsel fall within a wide range of reasonable assistance.
12   Id. at 689–90. Courts should avoid “the distorting effects of hindsight” as much as possible
13   and “evaluate the conduct from counsel’s perspective at the time.” Id. at 689. Even if
14   counsel does not substantially investigate every single plausible line of defense, assistance
15   can still be “effective.” Id. at 681.
16          B.     Martinez v. Ryan
17          Martinez v. Ryan established a two-step analysis to determine whether the
18   procedural default of a claim of IAC of trial counsel can be excused because of the
19   ineffectiveness of counsel in post-conviction relief proceedings. Cook v. Ryan, 688 F.3d
20   598, 607 (9th Cir. 2012). First, to establish “cause,” a petitioner must establish that “his
21   counsel in the state post-conviction proceeding was ineffective under the standards of
22   Strickland.” Clabourne v. Ryan, 745 F.3d 362, 377 (9th Cir. 2014) overruled on other
23   grounds by McKinney v. Ryan, 813 F.3d 798 (9th Cir. 2015). This requires that a petitioner
24   show that post-conviction counsel’s performance was deficient and that but for the
25   deficient performance there is a reasonable probability that the post-conviction proceedings
26   would have turned out differently. Clabourne, 745 F.3d at 377. A petitioner must also
27   show “prejudice” by showing that the “underlying ineffective-assistance-of-trial-counsel
28   claim is a substantial one, which is to say that the prisoner must demonstrate that the claim


                                                 -5-
 1   has some merit.” Id. (quoting Martinez, 566 U.S. at 14). A claim is “substantial” if it
 2   meets the standard for the issuance of a certificate of appealability, Martinez, 566 U.S. at
 3   14, that is, “reasonable jurists could debate whether (or, for that matter, agree that) the
 4   petition should have been resolved in a different manner or that the issues presented were
 5   adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.
 6   322, 336 (2003) (citations and internal quotation marks omitted).
 7          Determining whether PCR counsel was ineffective under Strickland requires an
 8   analysis of the merits of the underlying IAC claim. Atwood v. Ryan, 870 F.3d 1033, 1059–
 9   60 (9th Cir. 2017) (“In evaluating whether the failure to raise a substantial claim of
10   ineffective assistance of trial counsel in state court resulted from ineffective assistance of
11   state habeas counsel under Strickland, we must evaluate the strength of the prisoner’s
12   underlying ineffective assistance of trial counsel claim.”) (emphasis in original). Thus
13   when a claim of trial-counsel ineffectiveness would fail under Strickland, PCR counsel
14   “would not have been deficient for failing to raise it.” Id. at 1060. And “any deficient
15   performance by state habeas counsel would not have been prejudicial, because there would
16   not be a reasonable probability that the result of the post-conviction proceedings would
17   have been different if the meritless claim had been raised.” Id. See also Sexton v. Cozner,
18   679 F.3d 1150, 1157 (9th Cir. 2012) (“PCR counsel would not be ineffective for failure to
19   raise an ineffective assistance of counsel claim with respect to trial counsel who was not
20   constitutionally ineffective.”).
21   II.    Analysis
22          A.     Objection One
23          Navarro objects to the legal standard applied by the Magistrate Judge when deciding
24   whether Grounds 2–4 were colorable. (Doc. 123 at 6). He also objects to various parts of
25   the Magistrate Judge’s determinations regarding the merits of the underlying IAC claims.1
26
            1
              Many of Navarro’s objections regarding Grounds 2–4 focus on the question of
27   whether the Magistrate Judge’s substantive analysis (i.e., looking at the objective
     reasonableness of trial counsel’s actions) is inappropriate when determining whether the
28   claim is colorable. But as the following analysis shows, under Martinez, Navarro’s claims
     are procedurally defaulted, and so the outcome reached by the Magistrate Judge is correct.

                                                 -6-
 1                 1.      Ground 2 (Misidentification)
 2          The Magistrate Judge concluded that although Navarro’s allegations “rise above
 3   mere conclusory or speculative claims,” (Doc. 120 at 16), ultimately Ground 2 should be
 4   dismissed because it “is conclusively refuted by the record.” (Id. at 19).
 5          Navarro alleges that he was misidentified as the individual involved in a
 6   confrontation with the victim. The victim testified that the individual who threatened him
 7   yelled “brown pride” during the incident. Other witnesses later attributed the “brown
 8   pride” shout as coming from Navarro’s brother-in-law, David Hernandez, not Navarro.
 9   Another bouncer, who was standing near the victim during the incident, was unable to
10   identify Navarro as the assailant. Navarro also points to various trial transcripts, witness
11   statements, and jury questions to support his claim. (Doc. 99 at 6). He also argues that
12   trial counsel failed to argue much of this evidence and that had trial counsel done so, the
13   outcome of the trial would have been different. Based on all of this, Navarro alleges that
14   trial counsel was deficient by failing to emphasize the possibility that Navarro had been
15   misidentified. (Doc. 7 at 15).
16          Navarro has failed to establish cause to excuse the procedural default of Ground 2.
17   Trial counsel was not ineffective regarding Ground 2, so neither was PCR counsel. See
18   Atwood, 870 F.3d at 1060; Sexton, 679 F.3d at 1157. The evidence does not establish that
19   trial counsel performed below an objective standard of reasonableness in failing to press a
20   misidentification defense any further than he did. At trial, the victim testified that his
21   assailant shouted “brown pride” during the altercation in the bar. (Doc. 30-1 at 230).
22   Navarro’s brother-in-law, however, testified that he had been the one who yelled “brown
23   pride.” (Doc. 30-2 at 159). But there was also evidence that more than one person was
24   yelling “brown pride”—the victim testified that “they were mentioning brown pride.”
25   (Doc. 46-1 at 249).
26          The bouncer who was standing next to the victim was unable to identify Navarro as
27   the assailant. (Doc. 30-2 at 234). But Navarro’s own brother-in-law identified Navarro as
28   the person in the altercation with the victim. (Doc. 30-2 at 149). And there were other


                                                 -7-
 1   witnesses who identified Navarro. (Doc. 30-1 at 194). Navarro himself effectively
 2   admitted to the arresting officer that he was involved in at least the broader altercation at
 3   the bar that night. (Doc. 30-2 at 69–70).
 4          At any rate, trial counsel did make misidentification arguments at trial.          He
 5   questioned Navarro’s brother-in-law regarding his testimony that Navarro was the
 6   assailant. (Doc. 30-2 at 149–51). Trial counsel argued that the show-up identification
 7   procedures were suggestive. (Id. at 235). He argued that the other bouncer in the bar that
 8   night had been unable to identify Navarro. (Id. at 234). Trial counsel cross-examined a
 9   prosecution witness about her vantage point and ability to see Navarro. (Doc. 30-1 at 204–
10   10). He argued that a witness who identified Navarro that night as the assailant had not
11   actually done so. (Doc. 30-2 at 234). He argued that several of the state’s identification
12   witnesses had told law enforcement the night of the incident that they had not actually seen
13   Navarro with a knife. (Id. at 236). Additionally, counsel emphasized that the fight had
14   taken place in low lighting with a strobe light flashing, in a crowd of people, and that these
15   factors undermined witnesses’ identification of Navarro. (Doc. 46-2 at 232–33).
16          Trial counsel could reasonably have concluded that emphasizing the
17   misidentification defense any further, considering the evidence, would not have been a
18   successful strategy. Counsel could likewise have reasonably concluded that it was not
19   necessary to address the “brown pride” shouts testimony from Navarro’s brother-in-law
20   because that same brother-in-law had identified Navarro as the one involved in the
21   altercation with the victim. Under the strong presumption given to strategic decisions of
22   trial counsel and avoiding the distorting effects of hindsight, see Strickland, 466 U.S. at
23   689–90, trial counsel was not ineffective. It is also clear that Navarro could not have been
24   prejudiced by trial counsel’s decisions here because there is not a reasonable probability
25   that Navarro’s trial would have come out differently had trial counsel taken the actions
26   Navarro claims he should have.
27          Thus PCR counsel was not deficient in failing to raise the Ground 2 claim, and
28   Navarro could not have been prejudiced. See Atwood, 870 F.3d at 1060; Sexton, 679 F.3d


                                                 -8-
 1   at 1157. Since PCR counsel was not ineffective, it is unnecessary to decide whether the
 2   claim is “substantial” under Martinez. Navarro has not established cause under Martinez
 3   to excuse the procedural default of this claim.
 4                 2.     Ground 3 (Victim’s Criminal History)
 5          As with Ground 2, the Magistrate Judge concluded that Ground 3 is not a colorable
 6   claim and should therefore be dismissed. Navarro alleges that his trial counsel was
 7   ineffective for failing to investigate the victim’s criminal history and use the victim’s
 8   criminal history to impeach him during trial. (Doc. 7 at 16–25). Navarro points to four
 9   possible sources of evidence for impeachment:
10          1. a 2000 conviction of theft from an employer, a resulting plea agreement, a failure
11             to appear, and probation;
12          2. a 2000 dismissed prosecution on a charge of giving false information to a police
13             officer;
14          3. a 2002 probation violation for absconding and failing to pay restitution, resulting
15             in arrest and extension of the victim’s probation until 2007 and incarceration as
16             a term of probation; and
17          4. a 2000 domestic violence investigation and resulting deferred misdemeanor
18             prosecution, failure to complete an anger management program, and guilty plea
19             to probation violation resulting in a ten-day sentence.
20   Navarro alleges that this information was “available and readily discoverable” to trial
21   counsel and alleges that trial counsel’s failure to do so was ineffective under Strickland.
22   (Doc. 99 at 7). Navarro stresses in his objections that Ground 3 covers trial counsel’s
23   failure to investigate the victim’s criminal history as well as the failure to impeach the
24   victim with that history. (See Doc. 123 at 16).
25          But even if trial counsel was deficient by failing to investigate and present evidence
26   of that history, Navarro has not established that he was prejudiced by the alleged failure
27   because it is not “reasonably probable” that the evidence was admissible, much less that it
28   would have swayed the jury’s verdict. Accordingly, trial counsel was not ineffective under


                                                 -9-
 1   Strickland regarding Ground 3.
 2          The victim’s 2000 conviction for theft was used at trial for impeachment. Navarro
 3   contends that trial counsel failed to sufficiently probe that theft conviction—and counsel
 4   does not appear to have delved deeply into it. But it was the subject of inquiry. Further,
 5   more evidence about the theft may have bolstered the victim’s credibility. There was
 6   evidence that the victim embezzled the money primarily to pay other employees of the
 7   business for working, and that he planned to pay back the amount stolen from his own
 8   funds. (Doc. 7-2 at 5). Had trial counsel pressed the victim further on the details of the
 9   theft conviction, it may well have backfired and bolstered the victim’s testimony, hurting
10   Navarro’s case.
11          Navarro has failed to establish that the other incidents he points to from the victim’s
12   criminal history would even have been admissible under Arizona law. The Magistrate
13   Judge’s extensive analysis on this point is largely correct and is adopted by this Court.
14   Navarro has failed in this regard to establish a “reasonable probability” that the outcome
15   of his case would have been different if counsel had probed the victim’s theft conviction
16   further.
17          Navarro’s only objection to the Magistrate Judge’s admissibility analysis is
18   regarding Rule 404(b). The Magistrate Judge concluded that the criminal history Navarro
19   points to would not have been admissible under Arizona Rule of Evidence 404(b). Navarro
20   contends that evidence that the victim was on probation at the time of the altercation could
21   have established that the victim was motivated to testify falsely at trial to shift the blame
22   for the altercation off himself and onto others, so as to avoid a probation violation and
23   potential jail time.
24          Rule 404(b) states that
25                  [e]xcept as provided in Rule 404(c) evidence of other crimes,
                    wrongs, or acts is not admissible to prove the character of a
26                  person in order to show action in conformity therewith. It may,
                    however, be admissible for other purposes, such as proof of
27                  motive, opportunity, intent, preparation, plan, knowledge,
                    identity, or absence of mistake or accident.
28


                                                 - 10 -
 1          Ariz. R. Evid. 404(b). This Court does not necessarily agree with the Magistrate
 2   Judge that the state of Arizona law is “unclear” as to whether “bad acts evidence” can be
 3   used to show a motive to lie. There are Arizona cases that state that it can. See State v.
 4   Riley, 141 Ariz. 15, 20, 684 P.2d 896, 901 (Ariz. Ct. App. 1984) (noting that “prior bad
 5   acts are admissible under Rule 404(b) to attack the credibility of a witness when the
 6   evidence tends to show a motive to lie”); State v. Sanchez-Osuna, 2010 WL 785844 at *3
 7   (Ariz. Ct. App. Mar. 9, 2010) (quoting and following Riley).
 8          In the end, however “inherent in [Rule 404(b)] is the assumption that the motive
 9   may be shown.” Riley, 141 Ariz. at 20. Navarro fails to establish that the victim actually
10   had a motive to lie, as the Magistrate Judge explained. There is no evidence that the victim
11   violated the terms of his probation that night. There was testimony that Navarro shoved
12   the victim, the victim shoved back, Navarro drew a knife, and the victim then withdrew
13   with his hands up. (Doc. 30-1 at 229). Even Navarro’s brother-in-law testified that it
14   appeared that the victim “didn’t want to fight.” (Doc. 30-2 at 150). Even had the evidence
15   of the victim’s probation status been introduced, it is just as likely that the jury would have
16   found that it bolstered the victim’s testimony as to his passive reaction to Navarro’s
17   aggression as it is that the jury would have found that it gave the victim motive to lie.
18          Navarro has failed to establish that it is reasonably probable that but for trial
19   counsel’s failure to investigate and admit certain instances from the victim’s criminal
20   history the outcome of the proceedings would have been different. See Strickland, 466
21   U.S. at 687. Since trial counsel was not ineffective, PCR counsel was not ineffective for
22   failing to raise the Ground 3 claim in PCR proceedings. See Atwood, 870 F.3d at 1060;
23   Sexton, 679 F.3d at 1157. Navarro has thus failed to show cause to excuse the procedural
24   default of the ground under Martinez.
25                 3.     Ground 4 (Lesser Included Instruction)
26          The Magistrate Judge concluded that Ground 4 is not a colorable claim. Navarro
27   objects to the substance of the R&R’s analysis regarding Ground 4. He alleges that trial
28   counsel was ineffective by requesting that the trial court not give the lesser included


                                                 - 11 -
 1   disorderly conduct instruction to the jury (even though Navarro himself insisted that the
 2   instruction not be given). He contends that Ground 4 is supported by various evidence:
 3   filings by trial counsel indicating that he was pursuing a “lesser included” defense strategy;
 4   trial transcripts of trial counsel withdrawing the lesser included instruction despite his view
 5   that one was needed; transcripts from sentencing proceedings suggesting that trial counsel
 6   admitted that it was “improper” for him to have requested that the instruction not be
 7   included; transcript of an (off-the-record) interview where trial counsel stated that
 8   withdrawing jury instructions was his responsibility (rather than Navarro’s), and that
 9   withdrawing them had been “really crucial” and it may have been a “mistake” to do so;
10   various cases from Arizona and the American Bar Association (“ABA”) that suggest that
11   trial counsel should not have acquiesced to Navarro’s demand that the instruction be
12   withdrawn; and questions from the jury during deliberations that allegedly indicate
13   skepticism about whether Navarro had used a knife in the altercation. (Doc. 99 at 7–8).
14          Navarro has failed to establish cause to excuse the procedural default of Ground 4.
15   His trial counsel was objectively reasonable in following Navarro’s demands that the trial
16   court not instruct the jury as to the lesser included offense of disorderly conduct. The key
17   issue is whether trial counsel had an obligation to ignore Navarro’s request in this context.
18   The Arizona case law Navarro cites to support his contention that trial counsel was required
19   to overrule his demands is unpersuasive. See State v. Lee, 142 Ariz. 210, 689 P.2d 153
20   (1984). Lee dealt with an attorney’s decision to call witnesses demanded by his client even
21   when the attorney believed the witnesses would offer perjured testimony. Id. at 212. The
22   Arizona Supreme Court held that “[i]n succumbing to his client’s demand that he call [two
23   witnesses who gave perjured testimony], counsel did not fulfill his duty to make tactical,
24   strategic decisions and therefore fell below minimal standards.” Id. at 216.
25          But the Arizona Supreme Court, in a case outside of factual the context of Lee, has
26   refused to extend Lee’s reasoning. See State v. Rosco, 184 Ariz. 484, 499, 910 P.2 635,
27   650 (1996) (“Lee . . . merely direct[s] that the right to effective assistance does not include
28   the right to require [one’s] lawyer to perpetrate a fraud on the court by calling witnesses


                                                 - 12 -
 1   likely to commit perjury.”) (internal quotation marks omitted).
 2          And in a disciplinary proceeding, the Arizona Supreme Court indicated that the
 3   question of whether to request a lesser-included-offense instruction is for the client to
 4   make. See In the Matter of Wolfgram, 174 Ariz. 49, 56, 847 P.2d 94, 101 (1993)
 5   (explaining that in failing to consult with his client concerning lesser-included instructions
 6   a lawyer deprives the client “of her right to participate in this very important decision[,]”
 7   and that the lawyer is to “explain the problem, lay out the significant choices, and help the
 8   client make an informed, rational decision.”) (emphasis added).
 9          Arizona law is therefore inconclusive on the question presented by this case.
10   Various federal circuit courts of appeals have failed to provide an answer.2 The Ninth
11   Circuit does not appear to have addressed the question squarely. The Restatement suggests
12   that trial counsel was required to implement Navarro’s wish.3 The ABA seems to have
13   changed its mind on the topic.4 And this Court does not believe that Navarro can instruct
14   his lawyer to take a reasonable action—attempting an “all or nothing” defense—and then
15   later use his attorney’s obedience as grounds for an IAC claim.
16          It was not unreasonable for trial counsel to honor Navarro’s demands. There is no
17   direct authority on which trial counsel could have relied in making the decision. It is true
18   that the trial court suggested to trial counsel that it believed that the ultimate decision was
19
            2
               See, e.g., Wood v. Quarterman, 491 F.3d 196, 203 (5th Cir. 2007) (“Neither the
20   Supreme Court nor this court has ever held that a lawyer provides ineffective assistance by
     complying with the client’s clear and unambiguous instructions to not present evidence. In
21   fact, this court has held on several occasions that a defendant cannot instruct his counsel
     not to present evidence at trial and then later claim that his lawyer performed deficiently
22   by following those instructions.”); United States v. McGill, 11 F.3d 223, 227 (1st Cir. 1993)
     (“in some instances, listening to the client rather than to the dictates of professional
23   judgment may itself constitute incompetence.”).
24          3
             Restatement (Third) of Law Governing Lawyers § 21(2) cmt d (2000) (“A client
     may give instructions during the representation about matters within the lawyer’s
25   reasonable power to perform, just as any other principal may instruct an agent.”)
     (emphasis added).
26
            4
             See ABA Crim. Just. Sect. Stand., Standard 4-5.2 Control and Direction of the
27   Case, Commentary (1993 ed.) (suggesting that counsel is required to consult with client on
     question of lesser included offense instructions); Standards for Criminal Justice, Vol. 1,
28   Standard 4-5.2, Commentary at 68 (2d ed. 1986 Supp.) (observing that the ultimate
     decision about lesser included offense instructions rests with the client).

                                                 - 13 -
 1   his, but even that, in the face of the substantial uncertainty among various legal authorities,
 2   is not enough to demonstrate that trial counsel was objectively unreasonable. The evidence
 3   shows that trial counsel and the court explained the potential consequences to the decision
 4   to Navarro, yet he insisted in withdrawing the instructions anyway.
 5          The decision to follow Navarro’s request was reasonable even in the context of this
 6   specific case, where it appeared that trial counsel attempted to pursue a “lesser included”
 7   defense from the beginning. The apparent thrust of this strategy was to persuade the jury
 8   that Navarro did not brandish a knife at the victim. Had that strategy succeeded and the
 9   lesser-included instruction been given, the jury could have convicted Navarro of disorderly
10   conduct. Had the strategy succeeded and the lesser-included instruction not been given,
11   the jury would have acquitted. Thus is was not objectively unreasonable for trial counsel
12   to follow Navarro’s direction and request that the instruction not be given, even if counsel
13   had initially planned the defense around a lesser-included instruction.
14          Trial counsel’s reflections after the fact are not controlling. It is true that trial
15   counsel stated—long after the trial ended—that “if [he] made a mistake, it was listening to
16   [Navarro’s request that the instruction be withdrawn].” (Doc. 1-7 at 13). But Strickland
17   asks whether counsel’s actions were objectively reasonable at the time they were made and
18   instructs courts to avoid “the distorting effects of hindsight.” Strickland, 466 U.S. at 689.
19   “After an adverse verdict at trial even the most experienced counsel may find it difficult to
20   resist asking whether a different strategy might have been better, and, in the course of that
21   reflection, to magnify their own responsibility for an unfavorable outcome.” Harrington
22   v. Richter, 562 U.S. 86, 109–10 (2011). But “Strickland . . . calls for an inquiry into the
23   objective reasonableness of counsel’s performance.” Id.
24          Since trial counsel’s actions were not objectively unreasonable, he was not deficient
25   under Strickland. This Court need not address the prejudice prong of the Strickland test,
26   and Navarro’s objections to the Magistrate Judge’s prejudice analysis are moot. PCR
27   counsel was not ineffective in not raising a Ground 4 argument. See Atwood, 870 F.3d at
28   1060; Sexton, 679 F.3d at 1157. Navarro has failed to establish cause to excuse his


                                                 - 14 -
 1   procedural default.
 2                 4.      Conclusions Regarding Grounds 2–4
 3          Navarro’s IAC claims based on Grounds 2, 3, and 4 fail under Strickland. PCR
 4   counsel was therefore not ineffective in failing to raise those claims in the state PCR
 5   proceeding. This being the case, no cause has been established under Martinez. Grounds
 6   2, 3, and 4 are procedurally defaulted.
 7                 5.      Cumulative Prejudice
 8          Navarro objects to the Magistrate Judge’s conclusion that there is no cumulative
 9   prejudice attributable to trial counsel’s actions. The Magistrate Judge’s conclusion is
10   correct. Regarding Grounds 2 and 4, trial counsel was not deficient. Thus there was no
11   prejudice. Regarding Grounds 1, and 3, however, this Court assumed for purposes of this
12   decision that counsel may have been deficient. Ground 1 and Ground 3 did not prejudice
13   Navarro individually to the level of establishing ineffectiveness under Strickland, but
14   courts have recognized that that prejudice may be found “from the totality of the counsel’s
15   errors and omissions.” United States v. Tucker, 716 F.2d 576, 595 (9th Cir. 1983).
16          But “cumulative error warrants habeas relief only where the errors have so infected
17   the trial with unfairness as to make the resulting conviction a denial of due process.” Parle
18   v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007) (internal quotation marks omitted). Put
19   another way, habeas relief on a cumulative prejudice theory is only appropriate “where the
20   combined effect of individually harmless errors renders a criminal defense far less
21   persuasive than it might otherwise have been.” Id. (emphasis added) (internal quotation
22   marks and alterations omitted).
23          Regarding Ground 3, Navarro was not prejudiced by trial counsel’s failure to
24   investigate or attempt to admit evidence of the victim’s criminal history. The proffered
25   evidence would mostly not have been admissible, and the only admissible evidence was
26   actually admitted. Not only does the Ground 3 allegation fail to meet Strickland’s
27   “reasonable probability” standard, but it fails to get even close. And similarly, Ground 1
28   fails to meet Strickland’s standard for prejudice. Even when viewed together, Grounds 1


                                                - 15 -
 1   and 3 fail to establish a reasonable probability that the trial outcome would have been
 2   different had trial counsel taken the actions Navarro alleges he should have. This point is
 3   further illustrated by looking at cases in which courts have found cumulative prejudice.
 4   See, e.g., Harris v. Wood, 64 F.3d 1432, 1438 (9th Cir. 1995) (detailing eleven deficiencies
 5   by counsel that, taken cumulatively, prejudiced defendant).
 6            B.    Objection Two
 7            Navarro objects to the Magistrate Judge’s conclusion that Navarro was not
 8   prejudiced by trial counsel’s “failure to investigate and present evidence related to
 9   [Navarro’s] jewelry” (Ground 1). (Doc. 123 at 4). Navarro argues that the knife that he
10   allegedly used during the confrontation was not actually a knife but rather jewelry he was
11   wearing that was mistaken for a knife by witnesses who testified at trial. (Doc. 7 at 10,
12   14–15). Navarro contends that trial counsel was ineffective by failing to investigate this
13   defense and therefore was unable to present evidence to support the “jewelry argument.”
14   (Id.).
15            The Magistrate Judge concluded that this argument was procedurally defaulted.
16   However, he also concluded that it is a colorable claim, and that Navarro has demonstrated
17   cause under Martinez for excusing the procedural fault. (Doc. 120 at 15, 66). However,
18   this Court concludes that Navarro has not established cause under Martinez under the test
19   articulated by the Ninth Circuit. See Discussion, Part I(C), supra. Even if trial counsel
20   failed to investigate and his performance thereby fell below an objective standard of
21   reasonableness, Navarro has failed to establish that he was prejudiced by trial counsel’s
22   failure to investigate and present more evidence of the jewelry Navarro allegedly wore the
23   night of the altercation at the bar. This means trial counsel was not ineffective under
24   Strickland, PCR counsel was not ineffective under Strickland, and Navarro has failed to
25   establish cause under Martinez. See Atwood, 870 F.3d at 1060; Sexton, 679 F.3d at 1157.
26            Navarro lists the following evidence as supporting his contention that trial counsel
27   was ineffective: testimony suggesting that the jewelry was mistaken for a knife;
28   declarations from witnesses that Navarro had worn jewelry the night of the incident;


                                                 - 16 -
 1   interview transcripts from trial counsel stating that he “missed” the possibility that
 2   Navarro’s jewelry was mistaken for a knife; pretrial pleadings indicating that trial counsel
 3   had not conducted investigation on the question; billing statements from trial counsel’s
 4   investigator showing that he had not performed investigation into the case; police reports
 5   and witness statements from the night of the incident indication confusion over the
 6   existence of a knife; and various questions from the jury during trial. (Doc. 99 at 5–6).
 7          Despite that evidence, however, Navarro has not established a reasonable
 8   probability that his trial would have ended differently had trial counsel introduced evidence
 9   that Navarro allegedly wore a medallion on his neck, a bracelet, and a wristwatch.
10          Trial counsel did introduce evidence that Navarro wore a ring on the night in
11   question and argued that the ring could have been confused in the dark bar for a knife.
12   Trial counsel elicited testimony that Navarro wore a “shiny ring on his right hand.” (Doc.
13   46-2 at 204). On cross-examination of a state witness trial counsel asked whether the
14   witness was able to “see what it was clearly enough to know if it was a knife or a belt
15   buckle or a ring or what it was that flashed?” (Doc. 46-1 at 212). He also argued during
16   his closing that in “a dimly lit bar with strobe lights flashing and a fight going on, any
17   number of things could cause the flash [seen by a witness], including jewelry on . . .
18   Robert’s hand, belt buckle, a bottle, just about anything, a strobe light.” (Doc. 46-2 at 233).
19   Yet the jury convicted Navarro even though that jewelry argument was made. Trial counsel
20   argued that the ring worn on the hand in which Navarro held the knife could have been
21   mistaken for the knife. It is unlikely that a jury who did not buy that argument would have
22   believed that other jewelry, located further away from the knife on Navarro’s body, was
23   mistaken for the knife.
24          Further, there was a significant amount of other evidence which suggested that
25   Navarro did in fact wield a knife during the confrontation. Since the jury’s verdict was
26   strongly supported by this other evidence, Navarro’s argument that a failure to introduce
27   evidence of a wristwatch, a bracelet, and a medallion prejudiced him fails. See Strickland,
28   466 U.S. at 695–96 (“a verdict or conclusion only weakly supported by the record is more


                                                 - 17 -
 1   likely to have been affected by errors than one with overwhelming record support.”). There
 2   was testimony that Navarro “took something out” and held it like a weapon; (Doc. 46-1 at
 3   38, 97); testimony that it was “a sharp object;” (id. at 119); testimony that the object felt
 4   sharp when it was pressed against the victim’s stomach; (id.); testimony that the victim
 5   immediately put both his hands up when Navarro did so; (id. at 97, 102, 119); and
 6   testimony that Navarro asked the victim if he wanted to die; (id. at 120). Further, evidence
 7   was introduced that the police had recovered a knife from Navarro’s vehicle that night.
 8   Faced with this evidence, the jury chose to convict.
 9          Navarro objects to the Magistrate Judge’s examination of other evidence supporting
10   the conclusion that Navarro had a knife in the bar that night. He contends that considering
11   other evidence is inappropriate under Strickland. But Strickland itself disagrees: “In
12   making this [prejudice] determination, a court hearing an ineffectiveness claim must
13   consider the totality of the evidence before the judge or jury.” Strickland, 466 U.S. at 695.
14          Trial counsel may have been deficient by failing to investigate and introduce
15   evidence of other jewelry Navarro may have worn (the Court does not decide this). But
16   even if that is true, because trial counsel did introduce and argue evidence of Navarro’s
17   ring, and because substantial other evidence supported the conclusion that Navarro used a
18   knife during the altercation, Navarro has not established a reasonable probability that the
19   outcome of the trial would have been different had the evidence of the bracelet, watch, and
20   necklace been introduced. Trial counsel was therefore not ineffective under Strickland,
21   and neither was PCR counsel. No cause has been established to excuse Navarro’s
22   procedural default of Ground 1.
23          C.     Objection Three
24          Finally, Navarro objects to the Magistrate Judge’s determination that a certificate of
25   appealability (“COA”) should only be granted regarding Ground 1. Since this Court has
26   denied Navarro’s claims on procedural grounds, “a COA should issue when the prisoner
27   shows, at least, that jurists of reason would find it debatable whether the petition states a
28   valid claim of the denial of a constitutional right and that jurists of reason would find it


                                                - 18 -
 1   debatable whether the district court was correct in its procedural ruling.”
 2          Jurists of reason would not find Navarro’s Ground 2 (misidentification) and Ground
 3   3 (criminal history) IAC claims debatable. This Court also concludes that jurists or reason
 4   would not find Ground 1 debatable, for the reasons outlined above. But reasonable jurists
 5   could disagree on this Court’s conclusions that trial counsel was not deficient in
 6   acquiescing to Navarro’s demands that the trial court not instruct the jury as to the lesser
 7   included offense.    A COA will therefore be issued for Ground 4 (lesser-included
 8   instruction).
 9                                        CONCLUSION
10          Navarro’s IAC claims based on Grounds 1, 2, 3, and 4 are procedurally defaulted.
11   He has not established cause under Martinez v. Ryan to excuse the procedural default
12   because trial counsel was not ineffective under Strickland.
13          IT IS THEREFORE ORDERED that Magistrate Metcalf’s R&R (Doc. 120) is
14   adopted (with modifications as outlined above).
15          IT IS FURTHER ORDERED that Petitioner’s Amended Petition for Writ of
16   Habeas Corpus (Doc. 7) is DISMISSED WITH PREJUDICE. The Clerk of Court is
17   directed to terminate this action and enter judgment accordingly.
18          IT IS FURTHER ORDERED that a Certificate of Appealability for Ground 4 is
19   GRANTED.
20          Dated this 19th day of December, 2018.
21
22
23
24
25
26
27
28


                                                - 19 -
